UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6460



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MUJAHID NASIRUDDIN, a/k/a John Crooks,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Richard L. Williams, Senior
District Judge. (CR-97-223, CA-00-179-AM)


Submitted:   June 19, 2003                 Decided:   June 25, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mujahid Nasiruddin, Appellant Pro Se. Robert Andrew Spencer, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mujahid Nasiruddin seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding    absent   “a   substantial   showing   of   the   denial   of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).        An inmate

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong. See Miller-El v. Cockrell, 123 S.Ct. 1029,

1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941

(2001). We have independently reviewed the record and conclude that

Nasiruddin has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                     2